Fairhurst, J.
¶26 (concurring in the result) — The majority correctly concludes that the trial court properly denied the city of Yakima’s special motion to strike (anti-SLAPP8 motion). As Michael Henne argued to the trial court, he did not bring a SLAPP claim. It was Yakima’s burden to show that Henne’s complaint contained SLAPP claims, and the record shows it failed to do so as a matter of law. I concur.
I. We should hold Yakima is a “person” under the anti-SLAPP statute
¶27 Whether Yakima is a “person” here is a matter of statutory construction dependent on the statutory language. RCW 4.24.525(l)(e) defines a “ ‘person’ ” in plain, broad language as “an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or any other legal or commercial *460entity.” (Emphasis added.) Yakima is a municipal corporation and clearly a legal entity, so it is a “person” within the meaning of RCW 4.24.525(1)(e). Our decision in Segaline v. Department of Labor & Industries, 169 Wn.2d 467, 238 P.3d 1107 (2010), is not controlling on this issue. That case addressed a different statute, RCW 4.24.510, that did not define the word “person” and used that word ambiguously. Id. at 473. Yakima’s anti-SLAPP motion was not brought under RCW 4.24.510.
II. We should not reach the issue of mootness
¶28 We should not reach the question of whether Henne’s voluntarily amending his complaint rendered Yakima’s anti-SLAPP motion moot. In this case, Yakima contends that if the trial court had granted its motion, its decision would “carry through to the amended pleading,” which Yakima asserts did not clearly eliminate all the alleged SLAPP claims. Wash. Supreme Court oral argument, Henne v. City of Yakima, No. 89674-7 (May 29, 2014), at 42 min., 34 sec., audio recording by TVW, Washington State’s Public Affairs Network, http:// www.tvw.org. We are not presented with a case where the amended complaint definitely did remove all alleged SLAPP claims and should therefore not reach the issue of whether such an amended complaint would moot a pending anti-SLAPP motion.
III. The trial court properly denied Yakima’s anti-SLAPP motion because Yakima failed to meet its initial burden
¶29 The majority reaches the correct conclusion. Henne argued to the trial court that Yakima’s anti-SLAPP motion must fail, in part, because Henne did not make any SLAPP claims. Clerk’s Papers (CP) at 129-30. The record amply supports the conclusion that Henne was correct on that point. Yakima’s anti-SLAPP motion thus fails as a matter of law.
*461¶30 It is apparent from the face of Henne’s complaint that while some of his alleged injuries are connected to internal employee complaints, Henne asserts his injuries were caused by how Yakima responded to the complaints in its capacity as an employer. That is the basis of the challenged claims. CP at 13 (Henne’s complaint, alleging his damages are “[a]s a direct and proximate result of [Yakima’s] acts” and seeking relief in the form of “enjoining [Yakima] from perpetuating the discrimination, harassment and hostile work environment” created by other employees), 130 (Henne’s response to Yakima’s anti-SLAPP motion: “Plaintiff does not allege that complaints should not be investigated. On the contrary, he is concerned that complaints are not always followed-up in a professional and impartial manner.”).
¶31 It is clear that the actions forming the basis of Henne’s claims do not meet any of the five definitions of “action involving public participation and petition” in RCW 4.24.525(2). Four of the statutory definitions refer to “[a]ny oral statement made, or written statement or other document submitted” in various types of proceedings. RCW 4.24.525(2)(a)-(d). None of Henne’s claims against Yakima can fall within these first four definitions because they are based on Yakima’s conduct, not its statements.9 The final definition of “action involving public participation and petition” does refer to conduct, but it also does not apply because Yakima’s alleged conduct was not “lawful conduct in furtherance of the exercise of the constitutional right of free speech in connection with an issue of public concern, or in furtherance of the exercise of the constitutional right of petition.” RCW 4.24.525(2)(e). Even if Yakima had in fact responded properly to internal complaints, such that Henne’s allegations would ultimately prove meritless, *462Yakima’s conduct was responsive to, not in furtherance of, protected speech.
¶32 At most, Yakima’s anti-SLAPP motion shows that Henne’s complaint should have been more artfully worded.10 It cannot be contended that the substantial penalties in the anti-SLAPP statute were intended to prevent mere unartful pleadings. Yakima failed to meet its initial burden of showing Henne brought any SLAPP claims against it.
CONCLUSION
¶33 I agree with the majority that the trial court properly denied Yakima’s anti-SLAPP motion. Because I cannot agree with the majority’s analysis, I concur in the result.
Johnson and Yu, JJ., concur with Fairhurst, J.

 Strategic lawsuit against public participation.


 I agree with the majority that we should reject Yakima’s argument that its employees’ internal complaints should be considered Yakima’s own statements under agency principles.


 While Yakima is correct that informally contacting the other party is not a prerequisite to filing an anti-SLAPP motion, it is good practice to ensure that the motion, which carries potentially severe consequences for both the moving and responding parties under ROW 4.24.525(6)(a)-(b), is based on something more substantial than misinterpretations of unartful pleadings.